department of the treasury internal_revenue_service sec_1a dollar_figure -0o0 washington d c tax exempt ano government entities seer date jun contact person oy identification_number telephone number t- 0-by- employer_identification_number legend e z o x x x n o w o n o t dear sir or madam this is in response to a ruling_request dated date submitted on behalf of m requesting a ruling on the proper treatment of the proceeds of a proposed sale of a portion of m’s property under sec_512 of the internal_revenue_code statement of facts m is a religious corporation that is an affiliated member of n m is an affiliated congregation of n and is included in n's group exemption as such m is exempt from federal_income_tax as an organization described in sec_501 of the code m acquired all of its property when it was founded more than time m has used the property solely in connection with its charitable purposes m maintains the church along with a related school located on m's property the property has never been developed or used to produce income the property has an existing mortgage which was incurred to make renovations to the school and begin excavation years ago since that --fora-gymnasium m has contracted to sell a portion of its property in order to raise the funds needed for the construction of a gymnasium for the students attending the school m has entered into a contract of sale and two riders with o under which m will sell to o a portion of its real_property m has owned the portion of the property that is the subject of the proposed sale since the time of its founding and since that time the land has been a part of the church and school grounds under the terms of the contract with o m will receive compensation as follows i ii iii 2x in cash at the closing 3x in the form of a non-interest bearing promissory note from o to be secured_by a mortgage on the property sold and of any net profits from the sale of any improvements made by o to the property m has obtained the required state government and court approval of the sale the court order requires that the proceeds of the transaction be used for the construction of the gymnasium and also mandates the satisfaction of the existing mortgage ruling requested m seeks a ruling that the transaction described above for the proposed sale of real_property will not result in the imposition of unrelated_business_income_tax under sec_512 of the code because the income derived at the time of closing and any subsequent income derived from profits are excluded from such tax under sec_512 law and analysis sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including those described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course _ of the trade_or_business sec_512 of the code provides in part that notwithstanding sec_512 in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 sec_514 of the code provides in part that in computing under sec_512 the unrelated_business_taxable_income there shall be included a certain percentage of income with respect to each debt-financed_property sec_514 of the code defines the term debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness other than any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable educational or other exempt_purpose sec_514 of the code defines the term acquisition_indebtedness as the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business for purposes of sec_1221 of the code the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is of first importance in 143_f2d_468 cir the taxpayer owned acres of unimproved land used for grazing purposes he decided to sell the land and subdivided it into lots cut in streets installed storm sewers constructed gas and electric lines and other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business the fact that he did not buy additional land did not prevent the sales activities from being a business as he had enough land for a business without buying more revrul_55_449 1955_2_cb_599 states that the construction and sale of houses by a foundation otherwise exempt under sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constitutes unrelated_trade_or_business within the meaning of sec_513 notwithstanding the fact that the organization did not plan to engage in further similar activities _ factors that have been considered by the courts in determining whether the sale of property has been carried out in the regular course of the taxpayer's business are n w k a o the purpose for which the property was acquired the frequency continuity and size of sales the extent of improvements to the property the activities of the owner’in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale as an organization described in sec_501 of the code m is subject_to sec_511 regarding the imposition of tax on its unrelated-business income m has contracted to sell a portion of its property for the purpose of raising funds needed for the construction of a gymnasium for the students attending the school the question presented by m is whether the amounts it derives at the time of the closing together with subsequent amounts derived from profits may be excluded from the computation of unrelated_business_taxable_income as gain from the sale of property under sec_512 in determining whether this modification is applicable in this case the factors listed above must be considered m proposes to sell property which it has held for many years and which has been used in connection with its exempt_purpose as set forth above m will receive 2x in cash at the closing 3x in the form of a non-interest bearing promissory note from o to be secured_by a mortgage on the property sold and of any net profits from the sale of any improvements made by o to the property m has represented that it will not engage in any activities normally associated with real_estate development m has not subdivided the property has not made any improvements and will not advertise or solicit bids in connection with the potential future development of the property under these circumstances with respect to the 2x in cash and the 3x in the form of a note secured_by a mortgage the proposed transaction will not result in unrelated_business_taxable_income under sec_512 of the code because these amounts will constitute gain from the sale of property under sec_512 at this time we are expressing no opinion as to any_tax consequences attendant to m’s receipt of a percentage of net profits from the sale of improvements made by o to the property with regard to the issue of debt-financed_property under sec_514 of the code m represents that the current mortgage was incurred in order to begin the preliminary work on the gymnasium ie to pay for the services of an architect etc which will be built on the remaining property near the school sec_514 defines debt-financed_property as any property which is held to produce income and with respect to which there is acquisition_indebtedness other than property substantially_all the use of which is substantially related to an organization’s exempt_purpose here the indebtedness in question was incurred by m to begin the process whereby a gymnasium for_the_use_of its school’s students would be built as the gymnasium would be substantially related to m's exempt_purpose the existing property on which the mortgage was placed does not constitute debt-financed_property accordingly the current mortgage does not affect the application of sec_512 to the proposed sale furthermore we note that the court order limits the use of the ‘proceeds to the construction of the gymnasium and also mandates the satisfaction of the existing mortgage ruling based on the facts and information submitted and the representations made we conclude that m's proposed sale of real_property to o will not result in the imposition of unrelated_business_income_tax under sec_512 of the code because the amount of 2x at the closing and 3x in the form of a non-interest bearing promissory note from o will be excluded from the computation of such tax under sec_512 the treatment of the of any net profits from any improvements made to the property by o will be the subject of future correspondence except as specifically ruled upon above no opinion is expressed concerning the federal tax treatment of the transaction described above under any other provision of the code _ pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerais - gerald v sack manager exempt_organizations technical group
